COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  GREG ABBOTT, IN HIS OFFICIAL                   §            No. 08-21-00149-CV
  CAPACITY AS GOVERNOR OF
  TEXAS,                                         §              Appeal from the

                       Appellant,                §         County Court at Law No. 7

  v.                                             §          of El Paso County, Texas

  CITY OF EL PASO,                               §            (TC# 2021DCV2805)

                        Appellee.                §

                                            §
                                          ORDER

       The Court on its own motion VACATES the November 30, 2021 submission setting for

the above styled and numbered cause.

       It is further ORDERED that the above styled and numbered cause is hereby rescheduled

for submission without oral argument, pursuant to Rule 39.1 Tex.R.App.P., for Friday, November

12, 2021.

       IT IS SO ORDERED this 1st day of November, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.